

116 HCON 37 RH: Expressing support for designation of October 28 as “Honoring the Nation’s First Responders Day”.
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 92116th CONGRESS2d SessionH. CON. RES. 37[Report No. 116–488]IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Meadows (for himself, Mr. Cummings, and Ms. DeLauro) submitted the following concurrent resolution; which was referred to the Committee on Transportation and InfrastructureSeptember 4, 2020Additional sponsors: Mr. Courtney, Ms. Norton, Mr. Allen, Mr. Weber of Texas, Mr. Balderson, Mr. King of New York, Mr. Fitzpatrick, Mr. Graves of Louisiana, Mr. Budd, Mr. Williams, Mrs. Axne, Mr. Espaillat, Mr. Carbajal, Mr. Cisneros, Mr. Marshall, Mrs. Napolitano, Mr. Carson of Indiana, Mr. Hice of Georgia, Mr. Wright, Mr. Mooney of West Virginia, Ms. Blunt Rochester, Mr. Rutherford, Ms. Houlahan, Mr. Smith of Washington, Ms. Slotkin, and Mr. Harder of CaliforniaSeptember 4, 2020Reported from the Committee on Transportation and Infrastructure; referred to the House Calendar and ordered to be printedCONCURRENT RESOLUTIONExpressing support for designation of October 28 as Honoring the Nation’s First Responders Day.Whereas first responders include all professional and volunteer fire, police, emergency medical technician (EMT), and paramedic workers in the United States;Whereas according to a 2017 compilation of data on the Emergency Services Sector in the United States by the Department of Homeland Security, The first responder community comprises an estimated 4.6 million career and volunteer professionals within five primary disciplines: Law Enforcement, Fire and Rescue Services, Emergency Medical Services, Emergency Management, and Public Works.;Whereas first responders deserve to be recognized for their commitment to safety, defense, and honor; andWhereas October 28 would be an appropriate day to establish as Honoring the Nation’s First Responders Day: Now, therefore, be itThat Congress—(1)supports the designation of Honoring the Nation’s First Responders Day;(2)honors and recognizes the contributions of first responders; and(3)encourages the people of the United States to observe Honoring the Nation’s First Responders Day with appropriate ceremonies and activities that promote awareness of the contributions of the Nation’s first responders.September 4, 2020Referred to the House Calendar and ordered to be printed